DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
5.	Figures 9-11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6-7, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa et al. 2016/0379751, as cited by the Applicant, in view of Takagi et al. 2017/0200548.
As per claims 1 and 13, Ashizawa et al. discloses in Figs. 1-3 a coil (e.g. pulse transformer therein which comprises surface-mount coil component 10) comprising: a core (e.g. core 20) including a winding core portion (e.g. winding core 22), a first flange portion (e.g. left flange 24) provided on a first end side (e.g. left end) in an axial direction of the winding core portion (e.g. horizontal axis), and a second flange portion (e.g. right flange 24) provided on a second end side (e.g. right end) in the axial direction of the winding core portion opposite to the first end side; a first wire (e.g. wire 41), a second wire (e.g. wire 42), a third wire (e.g. wire 43), and a fourth wire (e.g. wire 44) each wound helically around the winding core portion; a first terminal electrode (e.g. terminal part 54) and a third terminal electrode (e.g. terminal parts 55 and 56) provided on the first flange portion; and a second terminal electrode (e.g. terminal parts 51 and 52) and a fourth terminal electrode (e.g. terminal part 53) provided on the second flange portion; wherein each of end portions of the first wire and the second wire at the first end side is connected to the first terminal electrode (Wire ends 41a and 42b of the wires 41 and 42 respectively are connected to the terminal part 54.), and each of end portions of the first wire and second wire at the second end side is connected to the second terminal electrode (Wire ends 41b and 42a of the wires 41 and 42 respectively are connected to the terminal parts 52 and 51.), each of end portions of the third wire and the fourth wire at the first end side is connected with the third terminal electrode (Wire ends 43a and 44b of the wires 43 and 44 respectively are connected to the terminal parts 55 and 56.), each of end portions of the third wire and the fourth wire at the second end side is connected to the fourth terminal electrode (Wire ends 43b and 44a of the wires 43 and 44 respectively are connected to the terminal part 53.), at least a part of the first wire is wound around the winding core portion to form a first layer (Fig. 2; At least a part of the wire 41 is wound around the winding core 22 to form “a first layer” corresponding to a bottom layer as shown.), at least a part of the third wire is wound to form a second layer which is at an outer peripheral side of the first layer in a recess formed between adjacent turns of the first wire (Fig. 2; At least a part of the wire 43 is wound to form “a second layer” corresponding to a layer directly above the bottom layer. The “second layer” is at an “outer peripheral side” or top side of the bottom layer, where the wire 43 is disposed in gaps or “recesses” formed between adjacent turns of the wire 41.), at least a part of the fourth wire is wound to form a third layer which is an outer peripheral side of the second layer in a recess formed between adjacent turns of the third wire (Fig. 2; At least a part of the wire 44 is wound to form “a third layer” corresponding to a layer directly above the “second layer”. The “third layer” is at an “outer peripheral side” or top side of the “second layer”, where the wire 44 is disposed in gaps or “recesses” formed between adjacent turns of the wire 43.), and at least a part of the second wire is wound to form a fourth layer which is at an outer peripheral side of the third layer in a recess formed between adjacent turns of the fourth wire (Fig. 2; At least a part of the wire 42 is wound to form “a fourth layer” corresponding to a layer directly above the “third layer”. The “fourth layer” is at an “outer peripheral side” or top side of the “third layer”, where the wire 42 is disposed in gaps or “recesses” formed between adjacent turns of the wire 44.).
However, Ashizawa et al. does not disclose the coil being a common mode choke coil.
Takagi et al. exemplarily discloses in Fig. 1 a surface-mount type pulse transformer comprising a coil component 10a, where the coil component is not limited to a pulse transformer but can alternatively be a filter component such as a common mode choke coil (Paragraph 25 of Takagi et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the coil component of Ashizawa et al. to alternatively function as a common mode choke coil as being an obvious design consideration based on the exemplary teachings of Takagi et al.
As per claims 6 and 16-17, the above combination discloses the common mode choke coil according to claims 1 and 13 respectively, wherein each of the first-fourth wires includes a central conductive line made of a conductor (Paragraph 49 of Ashizawa et al., core material of good conductor) and an insulation coating layer (Paragraph 49 of Ashizawa et al., insulating film) having an electrical insulation property covering a peripheral surface of the central conductive line (Paragraph 49 of Ashizawa et al.; As stated, each of the wires 41-44 includes an insulating film coated around and covering a conductor therein.), but does not disclose wherein the first-fourth wires (including each of the central conductive line and the insulation coating layer) respectively have a substantially circular cross-section and have a substantially identical outer diameter.
Ashizawa et al. exemplarily discloses in Paragraph 45 that the winding core 22 has a rectangular cross-section, however alternatively can have a circular cross-section. Ashizawa et al. further exemplarily discloses in Paragraph 57 that that wires 41-44 have any diameter, preferably from 0.02-1 mm. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the winding core 22 of the combination circuit to have alternatively had a circular cross-section, as being an obvious design consideration based on the exemplary teachings of Ashizawa et al. (Paragraph 45 of Ashizawa et al.). It would have been further obvious to one of ordinary skill in the art to have designed each of the wires 41-44 of the combination circuit to have had any diameter, such as for example each wire having a same diameter value between 0.02-1 mm, as being an obvious design consideration based on the exemplary teachings of Ashizawa et al.
As an obvious consequence of the modification, the combination would have necessarily included: wherein the first-fourth wires (including each of the central conductive line and the insulation coating layer) have a substantially circular cross-section (In the resultant circuit, the winding core 22 has a circular cross-section and therefore the conductor and the insulating film of the wires 41-44 which are wound on the winding core necessarily also have a circular cross-section.) and have a substantially identical outer diameter (In the resultant circuit, each of the wires 41-44 has an equal diameter between 0.02-1 mm, and therefore the conductors and insulating films of each of the wires is necessarily equal in diameter.).
Allowable Subject Matter
8.	Claims 2-5, 8-12, 14-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceed0ing is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843